DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed November 29, 2022, with respect to the rejection(s) of claim(s) 1-9, 13-22 under U.S.C. 102 and U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20210176656 A1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0220486 A1 to TSENG et al. (“Tseng”) in view of U.S. Publication No. 2021/0176656 A1 to Sang et al. (“Sang”).
As to claim 1, Tseng discloses a method, performed by a User Equipment, UE, for communicating within a telecommunications network (para. 0030, UE in 5G-RAN), the method comprising: while in a Radio Resource Control, RRC, INACTIVE state (para. 0045, UE is in RRC inactive state), sending, to a base station, a request to resume communication (para. 0046-0047, UE sends RRC resume procedure to target cell; fig. 3, note cell has base station).
Tseng does not expressly disclose and, without entering an RRC CONNECTED state, receiving, from the base station, an instruction to release and redirect; and in response to receiving the instruction to release and redirect, performing cell selection in a Radio Access Technology, RAT, and attempting to establish or resume communication with a selected cell while remaining in the RRC INACTIVE state.
Sang discloses cell selection occurs when leaving RRC_Connected Mode (and entering RRC_Idle), the eNB may direct the UE towards a specific RF carrier by including “redirected carrier info” within RRC Connection Release, if any. Then the UE performs cell selection or reselection, camps on the (re)selected cell (para. 0168).  
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC Connection Release of Sang into the invention of Tseng. The suggestion/motivation would have been to start neighboring cell measurements and monitoring and acquiring system information (Sang, para. 0168). Including the RRC Connection Release of Sang into the invention of Tseng was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sang.
As to claim 2, Tseng and Sang further discloses the method of claim 1 wherein the request to resume communication comprises an RRCResumeRequest message (Tseng, para. 0046-0047, RRC resume procedure; claim 6, RRC resume procedure comprises RRC resume request).  In addition, as the primary reference teaches the claim limitations, the same suggestion/motivation of claim 1 applies.
As to claim 3, Tseng does not expressly disclose  method of claim 1 wherein the instruction to release and redirect comprises an RRCRelease message.
Sang discloses cell selection occurs when leaving RRC_Connected Mode (and entering RRC_Idle), the eNB may direct the UE towards a specific RF carrier by including “redirected carrier info” within RRC Connection Release, if any. Then the UE performs cell selection or reselection, camps on the (re)selected cell (para. 0168).  
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC Connection Release of Sang into the invention of Tseng. The suggestion/motivation would have been to start neighboring cell measurements and monitoring and acquiring system information (Sang, para. 0168). Including the RRC Connection Release of Sang into the invention of Tseng was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sang.
As to claim 4, Tseng does not further disclose the method of claim 1 wherein the instruction to release and redirect identifies the RAT in which cell selection is to be performed.
Sang discloses  For LTE (3GPP TS 36.304) or NR (3GPP TS 36.308), cell selection criterion “S” defines that a cell is selectable (para. 0166); cell selection occurs when leaving RRC_Connected Mode (and entering RRC_Idle), the eNB may direct the UE towards a specific RF carrier by including “redirected carrier info” within RRC Connection Release, if any. Then the UE performs cell selection or reselection, camps on the (re)selected cell (para. 0168).  
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC Connection Release of Sang into the invention of Tseng. The suggestion/motivation would have been to start neighboring cell measurements and monitoring and acquiring system information (Sang, para. 0168). Including the RRC Connection Release of Sang into the invention of Tseng was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sang.
As to claim 5, Tseng further discloses the method of claim 1 wherein the RAT in which cell selection is to be performed comprises a New Radio, NR, frequency or a Long Term Evolution, LTE, frequency (Tseng, para. 0045, NR NB-IoT cell; Sang para. 0166, For LTE (3GPP TS 36.304) or NR (3GPP TS 36.308), cell selection criterion “S” defines that a cell is selectable).  In addition, as the primary reference teaches the claim limitations, the same suggestion/motivation of claim 1 applies.
As to claim 6, Tseng does not further disclose the method of claim 1 wherein attempting to establish or resume communication with the selected cell comprises attempting to establish communication with the selected cell.
Sang discloses cell selection occurs when leaving RRC_Connected Mode (and entering RRC_Idle), the eNB may direct the UE towards a specific RF carrier by including “redirected carrier info” within RRC Connection Release, if any. Then the UE performs cell selection or reselection, camps on the (re)selected cell (para. 0168).  
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC Connection Release of Sang into the invention of Tseng. The suggestion/motivation would have been to start neighboring cell measurements and monitoring and acquiring system information (Sang, para. 0168). Including the RRC Connection Release of Sang into the invention of Tseng was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sang.
As to claim 7, Tseng does not further disclose the method of claim 6 wherein attempting to establish communication with the selected cell comprises performing an RRC establishment procedure.
 Sang at para. 0233 discloses an RRC connection is established.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC establishment of Sang into the invention of Tseng. The suggestion/motivation would have been to start neighboring cell measurements (Sang, para. 0002). Including the RRC establishment of Sang into the invention of Tseng was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sang.
As to claim 8, Tseng and Sang further discloses the method of claim 1 wherein attempting to establish or resume communication with the selected cell comprises attempting to resume communication with the selected cell (Tseng, para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306).  In addition, as the primary reference teaches the claim limitations, the same suggestion/motivation of claim 1 applies.
As to claim 9, Tseng and Sang further discloses the method of claim 8 wherein attempting to resume communication with the selected cell comprises performing an RRC resume procedure (Tseng, para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306).  In addition, as the primary reference teaches the claim limitations, the same suggestion/motivation of claim 1 applies.
As to claim 13, Tseng discloses a method, performed by a base station for communicating with a User Equipment, UE, within a telecommunications network (fig. 3, target cell with base station and UE), the method comprising: receiving, from the UE remaining in a Radio Resource Control, RRC, INACTIVE state (para. 0045, UE is in RRC inactive state; para. 0050 states, “After the RRC resume complete message, UE 302 may transition from RRC inactive state (or RRC idle state) to RRC connected state, which is based on the instruction of the target cell.”  From fig. 3, the RRC resume response S330 occurs prior to the RRC resume complete message S332, therefore S330 occurs while in an RRC inactive/RRC idle state) a request to resume communication (para. 0046-0047, UE sends RRC resume procedure to target cell).
Tseng does not expressly disclose and in response to receiving the request to resume communication, and without first sending to the UE an instruction to resume, sending, to the UE, an instruction to release and redirect while remaining in the RRC INACTIVE state.
Sang discloses cell selection occurs when leaving RRC_Connected Mode (and entering RRC_Idle), the eNB may direct the UE towards a specific RF carrier by including “redirected carrier info” within RRC Connection Release, if any. Then the UE performs cell selection or reselection, camps on the (re)selected cell (para. 0168).  
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC Connection Release of Sang into the invention of Tseng. The suggestion/motivation would have been to start neighboring cell measurements and monitoring and acquiring system information (Sang, para. 0168). Including the RRC Connection Release of Sang into the invention of Tseng was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sang.
As to claim 14, Tseng and Sang further discloses the method of claim 13 wherein the request to resume communication comprises an RRCResumeRequest message (Tseng, para. 0046-0047, RRC resume procedure; claim 6, RRC resume procedure comprises RRC resume request).  In addition, as the primary reference teaches the claim limitations, the same suggestion/motivation of claim 13 applies.
As to claim 15, Tseng does not further disclose the method of claim 13 wherein the instruction to release and redirect comprises an RRCRelease message.  
Sang discloses cell selection occurs when leaving RRC_Connected Mode (and entering RRC_Idle), the eNB may direct the UE towards a specific RF carrier by including “redirected carrier info” within RRC Connection Release, if any. Then the UE performs cell selection or reselection, camps on the (re)selected cell (para. 0168).  
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC Connection Release of Sang into the invention of Tseng. The suggestion/motivation would have been to start neighboring cell measurements and monitoring and acquiring system information (Sang, para. 0168). Including the RRC Connection Release of Sang into the invention of Tseng was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sang.
As to claim 16, Tseng does not expressly disclose the method of claim 13 wherein the instruction to release and redirect identifies a Radio Access Technology, RAT, in which cell selection is to be performed.
Sang discloses  For LTE (3GPP TS 36.304) or NR (3GPP TS 36.308), cell selection criterion “S” defines that a cell is selectable (para. 0166); cell selection occurs when leaving RRC_Connected Mode (and entering RRC_Idle), the eNB may direct the UE towards a specific RF carrier by including “redirected carrier info” within RRC Connection Release, if any. Then the UE performs cell selection or reselection, camps on the (re)selected cell (para. 0168).  
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC Connection Release of Sang into the invention of Tseng. The suggestion/motivation would have been to start neighboring cell measurements and monitoring and acquiring system information (Sang, para. 0168). Including the RRC Connection Release of Sang into the invention of Tseng was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sang.
As to claim 17, Tseng and Sang further discloses the method of claim 13 wherein a Radio Access Technology, RAT in which cell selection is to be performed comprises a New Radio, NR, frequency or a Long Term Evolution. LTE. Frequency  (Tseng, para. 0045, NR NB-IoT cell; Sang para. 0166, For LTE (3GPP TS 36.304) or NR (3GPP TS 36.308), cell selection criterion “S” defines that a cell is selectable).  In addition, as the primary reference teaches the claim limitations, the same suggestion/motivation of claim 13 applies.
As to claim 18, Tseng and Sang further discloses the method of claim 13 further comprising, prior to sending the instruction to release and redirect, performing a context relocation (Tseng, para. 0048, In step S330, target cell 306 may send an RRC resume response to UE 302 when target cell 306 obtains the UE context of UE 302 from source cell 304. In this case, the RRC resume response is a success message when the UE context of UE 302 is successfully obtained from source cell 304 by target cell 306.).  In addition, as the primary reference teaches the claim limitations, the same suggestion/motivation of claim 13 applies.
As to claim 19, Tseng and Sang further discloses the method of claim 18 wherein performing the context relocation further comprises the steps of: retrieving, from a last serving base station, a context associated with the UE (Tseng, para. 0048, In step S330, target cell 306 may send an RRC resume response to UE 302 when target cell 306 obtains the UE context of UE 302 from source cell 304. In this case, the RRC resume response is a success message when the UE context of UE 302 is successfully obtained from source cell 304 by target cell 306.); sending, to an Access and Mobility Management Function, AMF, a path switch request (Tseng, fig. 3, S334, target cell sends UE context release message to Source Cell); and receiving, from the AMF, a path switch request response (Tseng, fig. 3, S336, Source cell sends UE packets forwarding to Target Cell).  In addition, as the primary reference teaches the claim limitations, the same suggestion/motivation of claim 13 applies.
As to claim 20, Tseng and Sang further discloses the method of claim 18 further comprising, after sending the instruction to release and redirect, sending, to a last serving base station, an instruction to release the context associated with the UE (Tseng, fig. 3, after sending UE RRC resume response, Target Cell sends UE context release message S334 to Source Cell).  In addition, as the primary reference teaches the claim limitations, the same suggestion/motivation of claim 13 applies.
As to claim 21, Tseng discloses a wireless device for communicating within a telecommunications network (fig. 3, UE), the wireless device comprising: a radio interface (fig. 3, para. 0043, UE, implied for wireless communications); one or more processors (fig. 3, para. 0043, UE, implied for wireless communications functions); whereby the wireless device is operable to: while in a Radio Resource Control, RRC, INACTIVE state, send, to a base station, a request to resume communication (para. 0046-0047, UE sends RRC resume procedure to target cell; fig. 3, note cell has base station)
Tseng does not expressly disclose and memory storing instructions executable by the one or more processors; and, without entering an RRC CONNECTED state, receive, from the base station, an instruction to release and redirect; and in response to receiving the instruction to release and redirect, perform cell selection in a Radio Access Technology, RAT, and attempt to establish or resume communication with a selected cell, while remaining in the RRC INACTIVE state.
Sang discloses cell selection occurs when leaving RRC_Connected Mode (and entering RRC_Idle), the eNB may direct the UE towards a specific RF carrier by including “redirected carrier info” within RRC Connection Release, if any. Then the UE performs cell selection or reselection, camps on the (re)selected cell (para. 0168).  Furthermore, a block diagram of a computing system 1400 that may be used for implementing the devices and methods disclosed herein (para. 0374) and the memory 1408 may comprise any type of non-transitory system memory such as static random access memory (SRAM), dynamic random access memory (DRAM), synchronous DRAM (SDRAM), read-only memory (ROM), or a combination thereof. In an embodiment, the memory 1408 may include ROM for use at boot-up, and DRAM for program and data storage for use while executing programs (para. 0375), processing unit (para. 0378).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC Connection Release of Sang into the invention of Tseng. The suggestion/motivation would have been to start neighboring cell measurements and monitoring and acquiring system information (Sang, para. 0168). Including the RRC Connection Release of Sang into the invention of Tseng was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sang.
As to claim 22, Tseng discloses a base station for communicating with a User Equipment, UE, within a telecommunications network (fig. 3, target cell with base station and UE), the base station comprising: one or more processors (fig. 3, implied to perform operations); whereby the base station is operable to: receive, from the UE remaining in a Radio Resource Control, RRC, INACTIVE state (para. 0045, UE is in RRC inactive state; para. 0050 states, “After the RRC resume complete message, UE 302 may transition from RRC inactive state (or RRC idle state) to RRC connected state, which is based on the instruction of the target cell.”  From fig. 3, the RRC resume response S330 occurs prior to the RRC resume complete message S332, therefore S330 occurs while in an RRC inactive/RRC idle state), a request to resume communication (para. 0046-0047, UE sends RRC resume procedure to target cell).
Tseng does not expressly disclose and memory storing instructions executable by the one or more processors, and in response to receiving the request to resume communication, and without first sending to the UE an instruction to resume, send, to the UE, an instruction to release and redirect, while remaining in the RRC INACTIVE state.
Sang discloses cell selection occurs when leaving RRC_Connected Mode (and entering RRC_Idle), the eNB may direct the UE towards a specific RF carrier by including “redirected carrier info” within RRC Connection Release, if any. Then the UE performs cell selection or reselection, camps on the (re)selected cell (para. 0168).  Furthermore, a block diagram of a computing system 1400 that may be used for implementing the devices and methods disclosed herein (para. 0374) and the memory 1408 may comprise any type of non-transitory system memory such as static random access memory (SRAM), dynamic random access memory (DRAM), synchronous DRAM (SDRAM), read-only memory (ROM), or a combination thereof. In an embodiment, the memory 1408 may include ROM for use at boot-up, and DRAM for program and data storage for use while executing programs (para. 0375), processing unit (para. 0378).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC Connection Release of Sang into the invention of Tseng. The suggestion/motivation would have been to start neighboring cell measurements and monitoring and acquiring system information (Sang, para. 0168). Including the RRC Connection Release of Sang into the invention of Tseng was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sang.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463